Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 19, 2022

                                      No. 04-22-00002-CV

                        IN THE INTEREST OF A.H.L., et al, children

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00021
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        On December 30, 2021, appellant filed a notice of appeal stating her intent to appeal a
final decree of termination signed on or about December 7, 2021. The clerk’s record was filed
on January 10, 2022, and does not contain an order terminating appellant’s parental rights. In
response to this court’s inquiry, the trial court clerk confirmed the trial court has not received a
final order. Generally, “an appeal may be prosecuted only from a final judgment.” N.E. Indep.
Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because no final order has been
entered in the underlying case, appellant is ORDERED to show cause in writing within ten days
from the date of this order why this appeal should not be dismissed for lack of jurisdiction.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court